DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s supplemental amendments/remarks filed on 03/04/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 4-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Blackburn et al (US 5,890,779) was the closest prior art of record, Blackburn et al discloses an apparatus for use in a vehicle comprises at least one control device carried by the vehicle, a vehicle seat and at least one electrical device carried by the vehicle seat. A latching mechanism is provided for mounting the vehicle seat to the vehicle. A first antenna, such as a pair of coils transmits an electrical power signal from a power source on the vehicle to at least one electrical device carried by the vehicle seat. A second antenna such as a pair of antennas transmits communication signals between the electrical device carried by the vehicle seat  and the control device carried by the vehicle, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed power supply device for a vehicle seat, comprising: a power receiving unit that is provided in a vehicle seat and is connected to a plurality of loads in 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 4-9, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 03/04/2022 regarding claims 1,4-9 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kaizo et al (US 2014/0265948 A1) discloses an electric power tool includes a power supply, a motor capable of being driven in a forward rotation mode or a reverse rotation mode, and a voltage step-up unit capable of performing a voltage step-up operation to raise a voltage supplied from the power supply and supply a raised voltage to the motor. The voltage step-up unit is configured to change the voltage step-up operation in accordance with whether a rotation mode of the motor is the forward rotation mode or the reverse rotation mode, however does not discloses the particular structure arrangement and details for the claimed invention.
	Gauger et al (US 6,195,603 B1) discloses a vehicle seat memory control apparatus includes motor driven adjustment mechanisms for various seat component adjustments for movement of various seat adjustments to a predefined easy entry seat position and movement of the seat from the easy entry position back to the last user selected displacement position of the seat component adjustments. Each motor drive 
	Fukui et al (US 2007/0221429 A1) discloses a system that has a control panel or interface including a lift switch e.g. ascend switch, to transmit a command signal to lower a vehicle seat, or a command signal to lift the vehicle seat to a control unit. The interface has a lift speed variable switch e.g. high speed switch, serving as a speed adjustment switch to vary speed at which the vehicle seat is lowered or lifted. The variable switch serves as a backrest adjustment switch to adjust an angle of a backrest. A rotary motor is operated to rotate in response to receiving a command signal transmitted by a motor drive circuit, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836